 
Exhibit 10.1
 

 
TRANSACTION TEAM


 
 
PURCHASER
AMBREW, LLC
610 Pacific Avenue
Tacoma, WA  98402
 
PURCHASER COUNSEL
Harlowe & Falk LLP
One Tacoma Avenue N, Suite 300
Tacoma, WA  98403
 
Mario D. Parisio
253.284.4414
mparisio@gmail.com
 
Laura L. Weselmann
253.284.4416
lweselman@gmail.com
 
SELLER
AMERICAN BREWING COMPANY, INC.
6728 37th St. Ct. W
University Place, WA  98466
 
__________________________
__________________________
 
SELLER COUNSEL
Bart and Associates, LLC
8400 East Prentice Avenue, Suite 1500
Greenwood Village, CO 80111
 
Ken Bart
720.226.7511
kbart@kennethbartesq.com
 

 
 

--------------------------------------------------------------------------------

PBM-ABC CLOSING
CHECKLIST                                                                          Page
i


 
 
 
 
SELLER PRINCIPALS
Neil Fallon
6728 37th St. Ct. W
University Place, WA  98466
 
 
Julie Anderson
6726 37th St. Ct. W
University Place, WA  98466
 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

PBM-ABC CLOSING
CHECKLIST                                                                          Page
ii
 
 
 
 
 
CLOSING/EXHIBIT CHECKLIST


 
Exhibit
Section
Description
Purchaser
Seller
A
2.01(d)
TPP Listing
   
B
2.03(d)
Assumed Liabilities
   
C
2.06
Advance Deposit Agreement(s)
   
D
2.09
License of Name
   
E
3.02(a)(i)
Bill of Sale
   
F
3.02(a)(ii)
Contract AAA
   
G
3.02(a)(vi)
Lease AAA – Production
   
H
3.02(a)(vii)
Lease AAA – Warehouse
                           
Disclosure Schedules
     
4.03
Third Party Consents
     
4.05
Purchase and Sale Commitments
     
4.07
Material Contracts
     
4.08
Ownership Exceptions
     
4.10
Intellectual Property
     
4.11
Keg Inventory and Location; Deposit detail
     
4.12
Material Suppliers/Customers
     
4.14
Actions and Proceedings
     
4.15
Legal Compliance
     
4.18
Employees
     
4.20
Product Listing
     
4.22
Related Party Transactions
   

 
 
 

--------------------------------------------------------------------------------

PBM-ABC CLOSING
CHECKLIST                                                                          Page
iii
 
 
 
 
 
 


ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this "Agreement"), dated as of September 30, 2015
(the "Effective Date"), is entered into between AMBREW, LLC, a Washington
limited liability company ("Buyer") and AMERICAN BREWING COMPANY, INC., a
Washington corporation ("Seller").
RECITALS:
WHEREAS, Seller is engaged in the business of production and distribution of
malted beverages through the operation of a brewery at 180 W. Dayton Street,
Edmonds, Washington, and the related operation of a tap room for the retail sale
of malted beverages and brewery related merchandise (the "Business"); and
WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets, and certain specified
liabilities described below, of the Business, subject to the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
definitions
The following terms have the meanings specified or referred to in this Article
I:
"Accounts Receivable" has the meaning set forth in Section 2.01(a).
"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
"Advance Deposit" means the amount set forth in Section 2.06.
"Agreement" has the meaning set forth in the preamble.
"Allocation Schedule" has the meaning set forth in Section 2.07.
"Applicable Law" means the laws of the State of Washington and federal law.
"Assigned Contracts" has the meaning set forth in Section 2.01(c).
"Assignment and Assumption Agreement" has the meaning set forth in Section
3.02(a)(ii).
"Assignment and Assumption of Lease-Production" has the meaning set forth in
Section 3.02(a)(vi).
 
 
Asset Purchase Agreement Page 1

--------------------------------------------------------------------------------

 
 




"Assigned Contracts" has the meaning set forth in Section 2.01(c).
"Assignment and Assumption Agreement" has the meaning set forth in Section
3.02(a)(ii).
"Assignment and Assumption of Lease-Production" has the meaning set forth in
Section 3.02(a)(vi).
 "Assignment and Assumption of Lease-Warehouse" has the meaning set forth in
Section 3.02(a)(vii).
"Assumed Liabilities" has the meaning set forth in Section 2.03.
"Benefit Plan" means an employee benefit plan, within the meaning of ERISA,
established and maintained by Seller.
"Bill of Sale" has the meaning set forth in Section 3.02(a)(i).
"Books and Records" has the meaning set forth in Section 2.01(j).
"Business" has the meaning set forth in the recitals.
"Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in Seattle, Washington are authorized or required by
Law to be closed for business.
"Buyer" has the meaning set forth in the preamble.
"Buyer Closing Certificate" has the meaning set forth in Section 7.03(e).
"Buyer Indemnitees" has the meaning set forth in Section 8.02.
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.
"Closing" has the meaning set forth in Section 3.01.
"Closing Date" has the meaning set forth in Section 3.01.
"Code" means the Internal Revenue Code of 1986, as amended.
"Contracts" means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
"Direct Claim" has the meaning set forth in Section 8.04(c).
"Disclosure Schedules" means the Disclosure Schedules delivered by Seller
concurrently with the execution and delivery of this Agreement.
"Dollars or $" means the lawful currency of the United States.
 
Asset Purchase Agreement Page 2

--------------------------------------------------------------------------------







"Effective Date" means September 30, 2015, at 11:59 PM.
"Employees" mean those Persons employed by Seller in connection with the
Business immediately prior to the Closing.
"Encumbrance" means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
"Environmental Claim" means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
clean-up, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.
"Environmental Law" means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the clean-up thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term "Environmental Law" includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
 
Asset Purchase Agreement Page 3

--------------------------------------------------------------------------------







"Environmental Notice" means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
"Environmental Permit" means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
"Excluded Assets" has the meaning set forth in Section 2.02.
"Excluded Books and Records" means the minute books of the Seller, records
related to operations and assets of Seller other than the Business, and other
company records of Seller that relate exclusively to Seller's organizational
form or capitalization.
"Excluded Contracts" has the meaning set forth in Section 2.02(a).
"Excluded Liabilities" means any Liabilities of Seller, whether accrued or
fixed, absolute or contingent, known or unknown, determined or determinable and
whether incurred prior to or after the Closing Date, other than each specific
liability that Buyer has expressly identified as an Assumed Liability.
"Financial Statements" has the meaning set forth in Section 4.04.
"GAAP" means United States generally accepted accounting principles in effect
from time to time.
"Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
"Hazardous Materials" means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
 
Asset Purchase Agreement Page 4

--------------------------------------------------------------------------------







"Indemnified Party" has the meaning set forth in Section 8.04.
"Indemnifying Party" has the meaning set forth in Section 8.04.
"Insurance Policies" has the meaning set forth in Section 4.13.
"Intellectual Property Assets" has the meaning set forth in Section 4.10.
"Inventory" has the meaning set forth in Section 2.01(b).
"Keg Deposits" means amounts conditionally or provisionally held by Seller to be
refunded to third parties, including amounts held as security for the return of
Seller property included in the Assets, including but not limited to deposits
for the rent or use of kegs, dispensing equipment, or other property of Seller.
"Key Employee" means each of Rich Roberts, Adam Frantz, and Amanda K. Johnson.
"Knowledge of Seller or Seller's Knowledge" or any other similar knowledge
qualification, means the actual or constructive knowledge of any director or
officer of Seller.
"Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
"Lease Agreement-Production" means that certain HARBOR SQUARE Warehouse NNN
Lease, dated June 25, 2010, between Seller, as Tenant, and Port of Edmonds, a
Washington port district, as Landlord, for 102A, Building 4, 180 West Dayton,
Edmonds, Snohomish County, WA, by its terms incorporating Suite 101A, Building
4, 180 West Dayton, Edmonds, Snohomish County, WA, effective as of January 1,
2013, and as (1) amended June 30, 2010, to include shared storage yard space, 
(2) __________________________________ to ___________________________; and (3)
amended and extended November 12, 2013, to extend the term of December 31, 2015.
"Lease Agreement-Warehouse" means the Lease dated November 12, 2013, between
Seller, as Tenant, and Port of Edmonds, a port district in the state of
Washington, as Landlord, as amended by Amendment to Lease No. 1 dated December
24, 2014, for premises identified as Suites 102A-D, in Building 5, located at
170 West Dayton, Edmonds, Snohomish County, WA, and together with the Lease
Agreement-Production, each a "Lease Agreement" and together the "Lease
Agreements".
"Liabilities" means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.
"License Agreement" has the meaning set forth in Section 2.10.
 
Asset Purchase Agreement Page 5

--------------------------------------------------------------------------------







"Losses" means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers.
"Material Adverse Effect" means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Business, (b) the
value of the Purchased Assets, or (c) the ability of any party to consummate the
transactions contemplated hereby on a timely basis.
"Material Contracts" has the meaning set forth in Section 4.07(a).
"Material Customers" has the meaning set forth in Section 4.12.
"Outside Termination Date" means December 30, 2015, unless the parties mutually
agree to a different date.
"Permits" means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
"Pinnacle Obligation" means the amount owed by Seller to Pinnacle Capital
Partners, LLC, a Washington limited liability company, pursuant to three
Equipment Financing Agreements, dated January 15, 2015, June 4, 2015, and June
4, 2015, together with all fees, costs, as of the Closing Date, which such
amount owed as of August 31, 2015, was $______________; together with and
subject to the Encumbrance granted in connection therewith.
"Pre-Closing Tax Period" means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
"Products" has the meaning set forth in Section 4.20.
"Purchase Price" has the meaning set forth in Section 2.05.
"Purchased Assets" has the meaning set forth in Section 2.01.
 
Asset Purchase Agreement Page 6

--------------------------------------------------------------------------------







"Recipes and Formulas" means the brewer's logs, notes, recipes, formulas,
instructions, and know-how related to the operation of the brewery and brewing
equipment, the Purchased Assets and the Business, including but not limited to
those related to Products.
"Release" means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
"Representative" means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
"Restricted Business" means the ownership or operation of a Small Craft Brewery.
"Restricted Period" has the meaning set forth in Section 6.05(a).
"Seller" has the meaning set forth in the preamble.
"Seller Closing Certificate" has the meaning set forth in Section 7.02(g).
"Seller Indemnitees" has the meaning set forth in Section 8.03.
"Seller's WSLCB License" has the meaning given in Section 8.03(e).
"Small Craft Brewery" means a craft brewery with sales of less than 20,000
barrels per year.
"Sublease" has the meaning set forth in Section 2.11.
"Tangible Personal Property" has the meaning set forth in Section 2.01(d).
"Taxes" means all federal, state, local, foreign and other income, gross
receipts, sales, use, production (including TTB), ad valorem, transfer,
documentary, franchise, registration, profits, license, lease, service, service
use, withholding, payroll, employment, unemployment, estimated, excise,
severance, environmental, stamp, occupation, premium, property (real or
personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties.
 
Asset Purchase Agreement Page 7

--------------------------------------------------------------------------------







"Tax Return" means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
"Territory" means the state of Washington.
"Third Party Claim" has the meaning set forth in Section 8.04(a).
"Transaction Documents" means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, License Agreement, Assignment and Assumption of
Lease-Production (with landlord consent), the Assignment and Assumption of
Lease-Warehouse (with landlord consent), and the other agreements, instruments
and documents required to be delivered at the Closing.
"TTB" means the Alcohol and Tobacco Tax and Trade Bureau, United States
Department of Treasury.
"WSLCB" means the Washington State Liquor and Cannabis Board.
"WSLCB Condition" has the meaning given in Section 7.03(i).
ARTICLE II
purchase and sale
Section 2.01   Purchase and Sale of Assets.  Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
any Encumbrances except as expressly set forth herein, all of Seller's right,
title and interest in, to and under all of the assets, properties and rights of
every kind and nature, whether personal or mixed, tangible or intangible
(including goodwill), wherever located and whether now existing or acquired
prior to Closing (other than the Excluded Assets), which relate to, or are used
or held for use in connection with, the Business (collectively, the "Purchased
Assets"), including, without limitation, the following:
(a)            proceeds from sales charged to Seller's open accounts occurring
prior to Closing which have not been paid as of Closing (the "Accounts
Receivable");
(b)            all inventory (including merchandise), finished goods, raw
materials, work in progress, cans, packaging, supplies, parts and other
inventories ("Inventory");
(c)            all Contracts, including hop contracts and forward purchase
commitments, and  intellectual property licenses and the software associated
with such licenses, set forth on Section 2.01(c) of the Disclosure Schedules
(the "Assigned Contracts");
 
Asset Purchase Agreement Page 8

--------------------------------------------------------------------------------







(d)            all furniture, fixtures, equipment, machinery, tools, vehicles,
office equipment, supplies, computers, telephones, kegs, leasehold improvements
and other tangible personal property (the "Tangible Personal Property")
including, without limitation, the Tangible Personal Property set forth on
Exhibit A;
(e)            cash on hand in the Seller's cash registers and change fund in
the amount of $______ and in bank accounts related to the Business in an amount
not less than $________________________ as of the Effective Date, increased or
decreased, as the case may be, by operating receipts and disbursements from the
Effective Date to the Closing Date;
(f)            all Permits which are held by Seller and required for the conduct
of the Business as currently conducted or for the ownership and use of the
Purchased Assets, including, without limitation, those listed on Section 4.15(b)
of the Disclosure Schedules, to the extent such Permits are transferrable, and
rights under Seller's WSLCB liquor license;
(g)            all rights to any Actions of any nature available to or being
pursued by Seller to the extent related to the Business, the Purchased Assets or
the Assumed Liabilities, whether arising by way of counterclaim or otherwise;
(h)            all prepaid expenses (including rent and freight), credits,
advance payments, claims, security, refunds, rights of recovery, rights of
set-off, rights of recoupment, deposits, charges, sums and fees (excluding any
such item relating to the payment of Taxes and insurance premiums prior to
Closing);
(i)            all of Seller's rights under warranties, indemnities and all
similar rights against third parties to the extent related to any Purchased
Assets;
(j)            all books and records of Seller relating to the Purchased Assets
or the Business but excluding the Excluded Books and Records (collectively,
"Books and Records"); and
(k)            all goodwill and the going concern value of the Business and all
of the other intangible assets, rights and claims of Seller of every kind and
nature relating to the Business, including but not limited to licenses, customer
lists, telephone numbers, advertising and marketing programs and plans, referral
relationships, business information, and software owned by Seller, including any
enhancements, upgrades and improvements thereto authored by employees of Seller,
and used in the operation of the Business.
Asset Purchase Agreement Page 9

--------------------------------------------------------------------------------









(l)            all registered and unregistered trademark(s), tradename(s), and
trade dress associated with the Business and the Products; and
(m)            the domain name, website and URL of the Business, and to the
extent owned by or available to Seller, or that Seller has any rights therein,
all rights of ownership to, claims or rights to, or the ability or right to
access, update, reply, or comment on, any third party website or content
provider related to or describing the Business (e.g., BeerAdvocate.com,
Yelp.com), including all user names, passwords and other logins and/or ability
to access any of the foregoing.
Section 2.02   Excluded Assets.  Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the "Excluded
Assets"):
(a)            Contracts that are not Assigned Contracts (the "Excluded
Contracts");
(b)            the seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller, or that are unrelated to the Business or Purchased
Assets or Assumed Liabilities;
(c)            the assets, properties and rights specifically set forth Section
2.02(c) of the Disclosure Schedules;
(d)            any assets related to the Bucha live Kombucha product line or
business operations related thereto;
(e)            all cash in the Seller's bank account(s) that are unrelated to
the Business;
(f)            the rights which accrue or will accrue to Seller under the
Transaction Documents;
(g)            all insurance benefits, including rights and proceeds, arising
from or relating to the Business for periods prior to the Closing; and
(h)            prepaid taxes and insurance premiums.
Section 2.03   Assumed Liabilities.  Buyer shall assume and agree to pay,
perform and discharge only the Liabilities of Seller listed on Section 2.03 of
the Disclosure Schedules (collectively, the "Assumed Liabilities"), and no other
Liabilities, which Assumed Liabilities are one of the following:
(a)            all Liabilities in respect of the Assigned
 
Asset Purchase Agreement Page 10

--------------------------------------------------------------------------------







Contracts but only to the extent that such Liabilities thereunder are required
to be performed after the Closing Date, relate to periods of time or actions
taken after the Closing Date, were incurred in the ordinary course of business
and do not relate to any failure to perform, improper performance, warranty or
other breach, default or violation by Seller on or prior to the Closing;
(b)            the bona fide invoice amount for the purchase of Inventory
ordered by Seller in the ordinary course of business but not delivered as of the
Closing to the extent such Inventory was not included in the calculation of
Inventory Value;
(c)            The Pinnacle Obligations;
(d)            Keg Deposits, severance payments owed to Rich Roberts, and
certain specific vendor liabilities, each in the amount set forth on Exhibit B.
Section 2.04   Excluded Liabilities.  Notwithstanding the provisions of Section
2.03 or any other provision in this Agreement to the contrary, Buyer shall not
assume and shall not be responsible to pay, perform or discharge any Excluded
Liabilities. Seller shall pay and satisfy in due course all Excluded
Liabilities. Without limiting the generality of the foregoing, the Excluded
Liabilities shall include, but not be limited to, the following:
(a)            any Liabilities of Seller arising or incurred in connection with
the negotiation, preparation, investigation and performance of this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;
(b)            any Liability for (i) Taxes of Seller, or relating to the
Business, the Purchased Assets; (ii) Taxes that arise out of the consummation of
the transactions contemplated hereby or that are the responsibility of Seller
pursuant to Section 6.10 (but excluding any Taxes that are the responsibility of
the Buyer pursuant to Section 6.09); (iii) TTB taxes or assessments for periods
occurring prior to Closing, including all amounts owed under any pending or
future audits of Seller's payment of the same; or (iv) other Taxes of Seller of
any kind or description relating to any period ending prior to or concurrent
with the Closing (including any Liability for Taxes of Seller that becomes a
Liability of Buyer under any common law doctrine of de facto merger or
transferee or successor liability or otherwise by operation of contract or Law);
(c)            any Liabilities relating to or arising out of the Excluded
Assets;
 
Asset Purchase Agreement Page 11

--------------------------------------------------------------------------------







(d)            any Liabilities in respect of any pending or threatened Action
arising out of, relating to or otherwise in respect of the operation of the
Business or the Purchased Assets to the extent such Action relates to such
operation on or prior to the Closing Date;
(e)            any product Liability or similar claim for injury to a Person or
property which arises out of or is based upon any express or implied
representation, warranty, agreement or guaranty made by Seller, or by reason of
the improper performance or malfunctioning of a product, improper design or
production, failure to adequately package, label or warn of hazards or other
related product defects of any products produced, distributed, or sold by Seller
prior to the Closing Date;
(f)            any Environmental Claims, or Liabilities under Environmental
Laws, to the extent arising out of or relating to facts, circumstances or
conditions existing on or prior to the Closing or otherwise to the extent
arising out of any actions or omissions of Seller that took place prior to the
Closing;
(g)            rent (base and additional), utilities, taxes, and other
obligations for periods ending on or prior to the Closing Date arising under the
Lease Agreements,
(h)            all Liabilities related to or arising out of the operation of
Seller's other business following closing, including but not limited to any
Liabilities incurred on account of the use of the name American Brewing Company
as Seller's corporate legal name following the Closing for the period set forth
in Section 2.09;
(i)            except to the extent included in the Assumed Liabilities under
Section 2.03(a) by virtue of being an Assigned Contract under Section 2.01(c),
any Liabilities of the Business relating or arising from unfulfilled
commitments, quotations, purchase orders, customer orders or work orders that
(i) do not constitute part of the Purchased Assets and were issued by the
Seller's customers to Seller on or before the Closing; (ii) did not arise in the
ordinary course of business; or (iii) are not validly and effectively assigned
to Buyer pursuant to this Agreement;
(j)            any Liabilities arising out of, in respect of or in connection
with the failure by Seller to comply with any Law or Governmental Order; and
(k)            except to the extent included in the Assumed Liabilities, any
Liabilities arising out of, in respect of or in connection with Seller's
Employees or former Employees including, but not limited to, amounts owed for
wages, salary, withholdings, employer share of withholdings, benefits, profit
sharing, pension contributions, retirement contributions, vacation pay, health
care savings accounts or other employee benefits or payments of any type or
nature related to such persons performance of services for Seller prior to
Closing.
 
Asset Purchase Agreement Page 12

--------------------------------------------------------------------------------







Section 2.05   Purchase Price.  The purchase price for the Purchased Assets and
the obligations set forth in Section 6.05 (collectively, the "Purchase Price")
shall be Seven Hundred Fifty Thousand Dollars ($750,000).
Section 2.06   Payment of Purchase Price and Closing Costs.  On or before
October 1, 2015, Buyer shall deliver to Seller by wire transfer or immediately
available funds, as an advance deposit of the Purchase Price, an amount equal to
the difference between the Purchase Price and the amount required at such date
to satisfy and discharge in full the Pinnacle Obligations (the "Advance
Deposit").  Subject to the Closing occurring and at such Closing, Buyer shall
assume the Pinnacle Obligations (including all interest and other charges due
thereon from the Effective Date until the Closing Date), and the Advance Deposit
shall be deemed fully earned and released to Seller. The Advance Deposit shall
be returned to Buyer if, notwithstanding Buyer's good faith efforts to satisfy
the conditions to closing, they have not been satisfied by the Outside
Termination Date and the parties do not mutually agree to extend such date.  At
the time of delivery of the Advance Deposit, and until its return upon
termination of this Agreement or application to the Purchase Price at the
Closing, Seller's obligation to refund the Advance Deposit shall be evidenced
and secured by the Equipment Finance Agreements in the form attached hereto as
Exhibit C (the "Interim Finance Documents").
Section 2.07   Allocation of Purchase Price.  Seller and Buyer agree that the
Purchase Price shall be allocated among the Purchased Assets for all purposes
(including Tax and financial accounting) as shown on an allocation schedule (the
"Allocation Schedule") to be prepared by Buyer prior to the Closing Date in
accordance with IRS pronouncements.  For clarification, the parties intend for
accounting and tax allocation purposes that the Purchase Price (the $750,000
described in Section 2.05) shall be increased by the Assumed Liabilities (other
than those the benefit of which will be realized by Buyer following Closing,
such as the Lease Agreements and hop contracts), and that the gross amount will
then be allocated as follows:
(a)            First, to cash and bank accounts at their current values;
(b)            Next, to accounts receivable at their agreed net realizable
value;
(c)            Next, to inventory in the manner determined consistent with
Seller's historical accounting practices consistent with GAAP;
(d)            Next, to the tangible personal property in amounts up to the
values indicated therefor on Exhibit A; and
 
Asset Purchase Agreement Page 13

--------------------------------------------------------------------------------







(e)            Finally, any remaining amount shall be allocated to goodwill or
other Section 197 intangibles.
Section 2.08   Third Party Consents.  To the extent that Seller's rights under
any Contract or Permit constituting a Purchased Asset, or any other Purchased
Asset, may not be assigned to Buyer without the consent of another Person which
has not been obtained, this Agreement shall not constitute an agreement to
assign the same if an attempted assignment would constitute a breach thereof or
be unlawful, and Seller shall use its reasonable best efforts to obtain any such
required consent(s) as promptly as possible. If any such consent shall not be
obtained or if any attempted assignment would be ineffective or would impair
Buyer's rights under the Purchased Asset in question so that Buyer would not in
effect acquire the benefit of all such rights, Seller, to the maximum extent
permitted by law and the Purchased Asset, shall act after the Closing as Buyer's
agent in order to obtain for it the benefits thereunder and shall cooperate, to
the maximum extent permitted by Law and the Purchased Asset, with Buyer in any
other reasonable arrangement designed to provide such benefits to Buyer. 
Without releasing Seller form its obligations to take good faith efforts to
obtain approval or consent to assignments, or to perform under the Purchased
Asset for the benefit of Buyer, Seller shall not be held liable for any
inability of Buyer to assume any Contract or Permit to be assumed pursuant to
this Agreement.  Notwithstanding any provision in this Section 2.08 to the
contrary, Buyer shall not be deemed to have waived its rights under Section
7.02(d) hereof unless and until Buyer either provides written waivers thereof or
elects to proceed to consummate the transactions contemplated by this Agreement
at Closing.
Section 2.09   License of Trade Name as Entity Name.  For a period of twelve
(12) months commencing on the Closing Date, Seller shall be entitled to the
non-exclusive use of the trade name American Brewing solely as its corporate
legal name, but not in connection with the active conduct of a trade or
business.  In addition, during the 12 month transition period, Buyer shall
install a link on Buyer's corporate website that will redirect visitors of the
website to Seller's corporate website.  During such period, Seller take
commercially reasonable actions to, at the earliest possible times, change its
legal name and completely discontinue such use.  Buyer and Seller shall enter
into a license agreement (the "License Agreement") in the form attached as
Exhibit D setting forth the terms and conditions under which Seller may use such
trade name as its legal name.
 
Asset Purchase Agreement Page 14

--------------------------------------------------------------------------------







Section 2.10   Dates and Intent.  The parties intend, to the maximum extent
possible, provided that the conditions to Closing have occurred, including
specifically the WSLCB Condition, that the benefits and obligations of ownership
and operation of the Business shall accrue to Buyer beginning as of the
Effective Date.  Accordingly, the provisions of this Agreement are intended to
be construed to provide that Seller shall operate the business in the ordinary
course between the Effective Date and the Closing or termination, as the case
may be, and all risk and rewards of ownership all accrue to Buyer, except to
that extent that Seller violates the terms of this Agreement.  Seller shall
reasonably consult with Buyer regarding operational decisions, but legal
compliance and operations shall remain within the control of Seller.  Seller
shall maintain all insurance policies in force and continue to use its best
efforts to employ all of its employees from the date hereof until the Closing,
and all receipts and expenditures of the business shall continue to be deposited
into and paid out of the bank account that is to be included in the Purchased
Assets. In the event of any insurable claim arising hereunder against Seller
involving the Business, Seller shall promptly notify Buyer and make appropriate
claim under its applicable insurance.
ARTICLE III
closing
Section 3.01   Closing.  Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
"Closing") shall take place at the offices of Buyer, in Tacoma Washington, on
the second Business Day after all of the conditions to Closing set forth in
Article VII are either satisfied or waived (other than conditions which, by
their nature, are to be satisfied on the Closing Date), or at such other time,
date or place as Seller and Buyer may mutually agree upon in writing. The date
on which the Closing is to occur is herein referred to as the "Closing Date".
Section 3.02   Closing Deliverables.
(a)            At the Closing, Seller shall deliver to Buyer the following:
(i)            a bill of sale in the form of Exhibit E hereto in form and
substance satisfactory to Buyer (the "Bill of Sale") and duly executed by
Seller, transferring the tangible personal property included in the Purchased
Assets to Buyer;
(ii)            an assignment and assumption agreement in the form of Exhibit F
hereto in form and substance satisfactory to Buyer (the "Assignment and
Assumption Agreement") and duly executed by Seller, effecting the assignment to
and assumption by Buyer of the Purchased Assets and the Assumed Liabilities;
(iii)            proof in form satisfactory to Buyer that the Purchased Assets
are being sold free and clear of all encumbrances;
 
Asset Purchase Agreement Page 15

--------------------------------------------------------------------------------







(iv)            the Seller Closing Certificate duly executed by Seller;
(v)            the certificates of Seller required by Section 7.02(g) duly
executed by Seller;
(vi)            an Assignment and Assumption Agreement for the Lease
Agreement-Production in the form of Exhibit G ("Assignment and Assumption of
Lease-Production");
(vii)            an Assignment and Assumption Agreement for the Lease
Agreement-Warehouse in the form of Exhibit H ("Assignment and Assumption of
Lease-Warehouse");
(viii)            the License Agreement executed by Seller;
(ix)            executed corporate resolutions of the Seller;
(x)            such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement, including assignments of intellectual
property or other Purchased Assets that require unique or separate instruments
of conveyance.
(b)            At the Closing, Buyer shall deliver to Seller the following:
(i)            The portion of the Purchase Price required to be delivered at the
Closing pursuant to Section 2.06, payable by wire transfer of immediately
available funds delivered to the account designated by Seller;
(ii)            the Bill of Sale duly executed by Buyer;
(iii)            the Assignment and Assumption Agreement duly executed by Buyer;
(iv)            the Buyer Closing Certificate duly executed by Buyer;
(v)            executed company authorizations of the Buyer;
(vi)            the License Agreement executed by Buyer;
(vii)            the Assignment and Assumption of Lease-Production and
Assignment and Assumption of Lease-Warehouse, executed by Buyer;
 
Asset Purchase Agreement Page 16

--------------------------------------------------------------------------------







(viii)            the certificate required by Section 7.03(f);
(ix)            an assumption of the Pinnacle Obligations, together with a
release of Seller from any further obligation with respect thereto by the lawful
holder thereof; and
(x)            evidence of termination of the Interim Finance Documents.
ARTICLE IV
representations and warranties of seller
Seller represents and warrants to Buyer that the statements contained in this
ARTICLE IV are true and correct as of the date hereof and shall be true and
correct as of the Closing.
Section 4.01   Organization and Qualification of Seller.  Seller is a
corporation duly organized and validly existing under the Laws of the state of
Washington and has full power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on the
Business as currently conducted.  Seller has no subsidiaries.
Section 4.02   Authority of Seller.  Seller has full power and authority to
enter into this Agreement and the other Transaction Documents to which Seller is
a party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any other Transaction Document to which Seller is a
party, the performance by Seller of its obligations hereunder and thereunder and
the consummation by Seller of the transactions contemplated hereby and thereby
have been duly authorized by all requisite action on the part of Seller. This
Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms. When each other Transaction Document to which Seller
is or will be a party has been duly executed and delivered by Seller (assuming
due authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms.
 
Asset Purchase Agreement Page 17

--------------------------------------------------------------------------------







Section 4.03   No Conflicts; Consents.  Except as disclosed in Section 4.03 of
the Disclosure Schedules, the execution, delivery and performance of this
Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the certificate of formation, limited liability company agreement or other
organizational documents of Seller; (b) conflict with or result in a violation
or breach of any provision of any Law or Governmental Order applicable to
Seller, the Business or the Purchased Assets; (c) conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract or Permit to which Seller is a party or by which
Seller or the Business is bound or to which any of the Purchased Assets are
subject (including any Assigned Contract); or (d) result in the creation or
imposition of any encumbrance on the Purchased Assets. Except for notices to
WSLCB and/or TTB, no consent, approval, Permit, Governmental Order, declaration
or filing with, or notice to, any Governmental Authority is required by or with
respect to Seller in connection with the execution and delivery of this
Agreement or any of the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.
Section 4.04   Financial Information.
(a)            Complete copies of Seller's Balance Sheet and Statement of
Operations filed with its securities filings and publicly available for the
fiscal years ending December 31, 2013, and December 31, 2014 (the "Financial
Statements") have been made available to Buyer on Seller's website as filed with
the SEC. The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the period involved. The Financial
Statements are based on the books and records of the Business, and fairly
present the financial condition of the Business as of the respective dates they
were prepared and the results of the operations of the Business for the periods
indicated. Seller continues to maintain a standard system of accounting for the
Business established and administered in accordance with GAAP.
(b)            All Accounts Receivable of the Seller, to the extent included in
the Purchased Assets, arise from the bona fide sales of goods or the provision
of services in the ordinary course by Seller, are not subject to offset or
discount, and to the best of Seller's knowledge, will be fully collectible and
collected by Buyer without resort to legal means or costs of collection.
 
Asset Purchase Agreement Page 18

--------------------------------------------------------------------------------







Section 4.05   Undisclosed Liabilities.  Seller has no Liabilities with respect
to the Business, except those which have been incurred in the ordinary course of
business consistent with past practice and which are not, individually or in the
aggregate, material in amount.  All Assumed Liabilities have been disclosed on
the Disclosure Schedules.  Except as set forth on Section 4.05 of the Disclosure
Schedules, Seller has no obligations or commitments for (a) the purchase of
goods, services, or Inventory, or (b) the sale or delivery of goods, services,
or Inventory, and any disclosed obligations are at prices that represent the
current fair market value of such goods, services, or Inventory, as the case may
be.  Seller has no obligation to purchase any Inventory previously sold by
Seller, or to refund all or any portion of the purchase price.
Section 4.06   Absence of Certain Changes, Events and Conditions.  Since
December 31, 2014, except as disclosed in the Seller's public filings that have
been filed with the Securities and Exchange Commission, there has not been any:
(a)            event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
(b)            material change in any method of accounting or accounting
practice for the Business, except as required by GAAP or as disclosed in the
notes to the Financial Statements;
(c)            material change in cash management practices and policies,
practices and procedures with respect to inventory control, prepayment of
expenses, payment of trade accounts payable, accrual of other expenses, deferral
of revenue and acceptance of customer deposits;
(d)            entry into any Contract that would constitute a Material
Contract, excluding the Asset Purchase Agreement entered into on April 1, 2015
with B&R Liquid Adventure, LLC;
(e)            other than the Encumbrance related to the Pinnacle Obligation to
be assumed by Buyer, the incurrence, assumption or guarantee of any indebtedness
for borrowed money in connection with the Business except unsecured current
obligations and Liabilities incurred in the ordinary course of business
consistent with past practice;
(f)            transfer, assignment, sale or other disposition of any of the
Purchased Assets shown or reflected in the Financial Statements, except for the
sale of Inventory in the ordinary course of business;
 
Asset Purchase Agreement Page 19

--------------------------------------------------------------------------------







(g)            cancellation of any debts or claims or amendment, termination or
waiver of any rights constituting Purchased Assets;
(h)            transfer, assignment or grant of any license or sublicense of any
material rights under or with respect to any Intellectual Property Assets or
Intellectual Property Licenses;
(i)            material damage, destruction or loss, or any material
interruption in use, of any Purchased Assets, whether or not covered by
insurance;
(j)            acceleration, termination, material modification to or
cancellation of any Assigned Contract or Permit;
(k)            material capital expenditures which would constitute an Assumed
Liability;
(l)            other than the Encumbrance related to the Pinnacle Obligation to
be assumed by Buyer, the imposition of any Encumbrance upon any of the Purchased
Assets;
(m)            grant of any bonuses, whether monetary or otherwise, or any
general wage or salary increases in respect of any Employees, other than as
provided for in any written agreements or consistent with past practice, or
change in the terms of employment for any Employee;
(n)            entry into or termination of any employment agreement or
collective bargaining agreement covering any of the Employees, written or oral,
or modification of the terms of any such existing agreement, with the exception
of an employment agreement the Seller entered into with Rich Roberts;
(o)            loan to, or entry into any other transaction with, any Employees;
(p)            adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
 
Asset Purchase Agreement Page 20

--------------------------------------------------------------------------------







(q)            purchase, lease or other acquisition of the right to own, use or
lease any property or assets in connection with the Business for an amount in
excess of $5,000.00, individually (in the case of a lease, per annum) or
$10,000.00 in the aggregate (in the case of a lease, for the entire term of the
lease, not including any option term), except for purchases of Inventory or
supplies in the ordinary course of business consistent with past practice;
(r)            adoption, amendment, modification or termination of any bonus,
profit sharing, incentive, severance, or other plan, Contract or commitment for
the benefit of any Employees (or any such action taken with respect to any other
Benefit Plan); or
(s)            any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.
Section 4.07   Contracts.
(a)            Section 4.07(a) of the Disclosure Schedules lists all Contracts
by which any of the Purchased Assets are bound or affected or to which Seller is
a party and by which any one or more of them is bound in connection with the
Business or the Purchased Assets (the "Material Contracts").
(b)            Each Material Contract is valid and binding on Seller in
accordance with its terms and is in full force and effect. Neither Seller nor,
to Seller's Knowledge, any other party thereto is in breach of or default under
(or is alleged to be in breach of or default under) or has provided or received
any notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been delivered
to Buyer. There are no material disputes pending or threatened under any
Contract included in the Purchased Assets.
(c)            Section 4.07(c) of the Disclosure Schedule lists all contracts
for the purchase of raw materials (e.g., hops, grain) or supplies (e.g., cans,
glass) to which Seller is a party and under which Seller has any right or
obligation, whether or not such Contract is a Material Contract, and a summary
of any restriction on assignment, transfer, or assumption of each such Contract.
 
Asset Purchase Agreement Page 21

--------------------------------------------------------------------------------







Section 4.08   Title to Purchased Assets.  Except as set forth in Section 4.08
of the Disclosure Schedules: (a) Seller has good and valid title to, or a valid
leasehold interest in or license to use, all of the Purchased Assets; and (b)
all such Purchased Assets (including leasehold and licensed interests) are free
and clear of Encumbrances, except for the Encumbrance related to the Pinnacle
Obligation to be assumed by Buyer.
Section 4.09   Condition and Sufficiency of Assets.  The furniture, trade
fixtures, machinery, equipment, and other items of tangible personal property
included in the Purchased Assets are structurally sound, are in good operating
condition and repair, and are adequate for the uses to which they are being put,
and none of such furniture, trade fixtures, machinery, equipment, and other
items of tangible personal property is in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that are not material in nature or
cost. The Purchased Assets are sufficient for the continued conduct of the
Business after the Closing in substantially the same manner as conducted prior
to the Closing and constitute all of the rights, property and assets necessary
to conduct the Business as currently conducted.  None of the Excluded Assets are
material to the Business.
Section 4.10   Intellectual Property.
(a)            Section 4.10 of the Disclosure Schedules lists each item of
intellectual property owned or licensed by Seller (other than off-the-shelf
consumer software) and used in connection with the Business, including all
website, domain names, URLs, tradenames, trademarks and confidential
information, Recipes and Formulas, concepts, designs, devices, technology and
know-how (the "Intellectual Property Assets"). Seller exclusively owns all
right, title and interest in and to the Intellectual Property Assets used in the
Business
(b)            The Intellectual Property Assets used by Seller or proposed to be
used by Buyer, and the conduct of the Business as currently and formerly
conducted by Seller and proposed to be conducted by Buyer have not and do not,
as of the Closing, infringe, violate or misappropriate the intellectual property
of any Person. Seller has not received any communication, and no Action has been
instituted, settled or, to Seller's Knowledge, threatened that alleges any such
infringement, violation or misappropriation, and none of the Intellectual
Property Assets is subject to any outstanding Governmental Order.
 
Asset Purchase Agreement Page 22

--------------------------------------------------------------------------------







Section 4.11   Inventory.  All Inventory, whether or not reflected in the
Balance Sheet, consists of a quality and quantity usable and salable in the
ordinary course of business consistent with past practice. All Inventory is
owned by Seller free and clear of all Encumbrances, and no Inventory is held on
a consignment basis. The quantities of each item of Inventory (whether raw
materials, work-in-process or finished goods) are not excessive, but are
reasonable in the present circumstances of Seller.  Section 4.11 of the
Disclosure Schedule lists, by distributor, wholesaler, and retail customer, the
location of all Kegs and the Keg Deposits accepted from and returnable to each
distributor, wholesaler or customer.
Section 4.12   Customers and Suppliers.  Section 4.12 of the Disclosure
Schedules sets forth with respect to the Business (i) each customer who has paid
consideration to Seller for products during the previous 12 months in excess of
$10,000.00 each year (collectively, the "Material Customers"); and (ii) the
amount of consideration paid by each Material Customer during such periods.
Except as set forth in Section 4.12 of the Disclosure Schedules, Seller has not
received any notice, and has no reason to believe, that any of the Material
Customers has ceased, or intends to cease after the Closing, to use the goods or
services of the Business or to otherwise terminate or materially alter its
relationship with the Business.
Section 4.13   Insurance.  True and complete copies of the Insurance Policies
held by Seller have been delivered to Buyer. The insurance policies held by
Seller will not be assumed by Buyer, and Buyer shall be responsible for
obtaining its own insurance policies as they relate to the Business, the
Purchased Assets and the Assumed Liabilities.
Section 4.14   Legal Proceedings; Governmental Orders.
(a)            Except as set forth in Section 4.14(a)  of the Disclosure
Schedules, there are no Actions pending or, to Seller's Knowledge, threatened
against or by Seller (a) relating to or affecting the Business, the Purchased
Assets or the Assumed Liabilities; or (b) that challenge or seek to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.
(b)            Except as set forth in Section 4.14(b) of the Disclosure
Schedules, there are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against, relating to or affecting the Business,
the Purchased Assets or Seller. Seller is in compliance with the terms of each
Governmental Order set forth in Section 4.14(b) of the Disclosure Schedules. No
event has occurred or circumstances exist that may constitute or result in (with
or without notice or lapse of time) a violation of any such Governmental Order.
 
Asset Purchase Agreement Page 23

--------------------------------------------------------------------------------









Section 4.15   Compliance with Laws; Permits.
(a)            Except as set forth in Section 4.15(a) of the Disclosure
Schedules, Seller has complied, and is now complying, with all Laws applicable
to the conduct of the Business as currently conducted or the ownership and use
of the Purchased Assets.
(b)            All Permits required for Seller to conduct the Business as
currently conducted or for the ownership and use of the Purchased Assets have
been obtained by Seller and are valid and in full force and effect, with the
exception of the Brewer's Notice #3, which is currently pending. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Section 4.15(b) of the Disclosure Schedules lists all current Permits
issued to Seller which are related to the conduct of the Business as currently
conducted or the ownership and use of the Purchased Assets, including the names
of the Permits and their respective dates of issuance and expiration. No event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Section 4.15(b) of the Disclosure
Schedules.
(c)            Seller has not received any notification from the WSLCB or any
governmental authority alleging any violations of law or Seller's liquor
licensure, and Seller has no knowledge that any person has protested, appealed,
or filed any complaint or made any similar communication to the WSLCB or any
other governmental authority seeking to close, relocate, or curtail the scope or
hours of operations of the Business from its present location.
Section 4.16   Environmental Matters.
(a)            To the best of Seller's knowledge, the operations of Seller with
respect to the Business and the Purchased Assets are currently and have been in
compliance with all Environmental Laws. Seller has not received from any Person,
with respect to the Business or the Purchased Assets, any: (i) Environmental
Notice or Environmental Claim; or (ii) written request for information pursuant
to Environmental Law, which, in each case, either remains pending or unresolved,
or is the source of ongoing obligations or requirements as of the Closing Date.




Asset Purchase Agreement Page 24

--------------------------------------------------------------------------------







(b)            To the best of Seller's knowledge, Seller has obtained and is in
material compliance with all Environmental Permits necessary for the conduct of
the Business as currently conducted or the ownership, lease, operation or use of
the Purchased Assets and all such Environmental Permits are in full force and
effect and shall be maintained in full force and effect by Seller through the
Closing Date in accordance with Environmental Law, and Seller is not aware of
any condition, event or circumstance that might prevent or impede, after the
Closing Date, the conduct of the Business as currently conducted or the
ownership, lease, operation or use of the Purchased Assets. With respect to any
such Environmental Permits, Seller has undertaken, or will undertake prior to
the Closing Date, all measures necessary to facilitate transferability of the
same, and Seller is not aware of any condition, event or circumstance that might
prevent or impede the transferability of the same, and has not received any
Environmental Notice or written communication regarding any material adverse
change in the status or terms and conditions of the same.
(c)            To the best of Seller's knowledge, there has been no Release of
Hazardous Materials in contravention of Environmental Law with respect to the
Business or the Purchased Assets or any real property currently or formerly
owned, leased or operated by Seller in connection with the Business, and Seller
has not received an Environmental Notice that any of the Business or the
Purchased Assets or real property currently or formerly owned, leased or
operated by Seller in connection with the Business (including soils,
groundwater, surface water, buildings and other structure located thereon) has
been contaminated with any Hazardous Material which could reasonably be expected
to result in an Environmental Claim against, or a violation of Environmental Law
or term of any Environmental Permit by, Seller.
(d)            Seller has not retained or assumed, by contract or operation of
Law, any liabilities or obligations of third parties under Environmental Law.
 
Asset Purchase Agreement Page 25

--------------------------------------------------------------------------------







Section 4.17   Employee Benefit Matters.  Seller is not a party to any Benefit
Plan with unfunded liabilities.  Each Benefit Plan complies, and has from its
inception complied, in all material respects with all applicable requirements of
ERISA, including reporting requirements, and all qualification requirements of
the Code.  No Benefit Plan has any amount of unfunded benefit liabilities
(within the meaning of Section 4001(a)(18) of ERISA).  Each Benefit Plan (i) has
complied with all notification and continuation coverage requirements of COBRA,
Section 4980B of the Code and regulations thereunder; (ii) has not engaged in
any nonexempt prohibited transaction; (iii) has not experienced any reportable
event as defined in ERISA; and (iv) has not terminated.  Seller has no
nonqualified deferred compensation, severance pay, or other employee pension
plans.
Section 4.18   Employees and Labor Matters.
(a)            Section 4.18 of the Disclosure Schedules lists (i) all current
employees of the Business, their hire date, current compensation arrangements
(including bonus or incentive), accrued vacation and sick leave (to be paid out
by Seller at the Closing Date), and indicates the leave status of any Employee
not currently performing service for Seller in the Business; and (ii) all former
Employees of the Business that ceased to be employed during the twenty-four (24)
months preceding Closing and the circumstances surrounding each such Employee's
termination. Except as set forth on Section 4.18 of the Disclosure Schedules,
each Employee is employed at-will and not subject to or employed under any
employment agreement or contract of employment.  To Seller's Knowledge, no
current or former Employee of Seller has appropriated any confidential or
proprietary information of a third party (e.g., former employer) to be used (or
that was used or is being used) for the benefit of Seller, and no Employee is
subject to any agreement that would restrict or prohibits such Employee in the
performance of services to Seller or as expected to be performed for Buyer.
(b)            As of the date hereof, all commissions and bonuses payable to
Employees, consultants, or contractors of the Business for services performed on
or prior to the date hereof have been paid in full and there are no outstanding
agreements, understandings or commitments of Seller with respect to any
commissions, bonuses or increases in compensation, with the exception of the
severance amount listed in Section 2.03(e).
(c)            Seller is not a party to, or bound by, any collective bargaining
or other Contract with a labor organization representing any of its Employees,
and there are no labor organizations representing, purporting to represent or
attempting to represent any Employee. There has never been, nor has there been
any threat of, any strike, slowdown, work stoppage, lockout, concerted refusal
to work overtime or other similar labor activity or dispute affecting Seller or
any of its Employees.
 
Asset Purchase Agreement Page 26

--------------------------------------------------------------------------------







(d)            Seller is in compliance with all applicable Laws pertaining to
employment and employment practices to the extent they relate to the Employees,
including all Laws relating to labor relations, equal employment opportunities,
fair employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, health and safety, workers'
compensation, leaves of absence and unemployment insurance. All individuals
characterized and treated by Seller as consultants or contractors of the
Business are properly treated as independent contractors under all applicable
Laws. There are no Actions against Seller pending, or to the Seller's Knowledge,
threatened to be brought or filed, by or with any Governmental Authority or
arbitrator in connection with the employment of any Employee, consultant or
independent contractor of the Business, including, without limitation, any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay or any other employment related matter arising under
applicable Laws.
Section 4.19   Taxes.
(a)            All Tax Returns required to be filed by Seller for any
Pre-Closing Tax Period have been, or will be, timely filed. Such Tax Returns
are, or will be, true, complete and correct in all respects. All Taxes due and
owing by Seller (whether or not shown on any Tax Return) have been, or will be,
timely paid.  Such taxes include, but are not limited to, sales, B&O, and TTB
Taxes.
(b)            Seller has withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any Employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.
(c)            No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of Seller.
(d)            All deficiencies asserted, or assessments made, against Seller as
a result of any examinations by any taxing authority have been fully paid.
(e)            Except as set forth in Section 4.19(e) of the Disclosure
Schedules, Seller is not a party to any Action by any taxing authority, and
there are no pending or, to Seller's Knowledge threatened, Actions by any taxing
authority.
(f)            There are no Encumbrances for Taxes upon any of the Purchased
Assets nor is any taxing authority in the process of imposing any Encumbrances
for Taxes on any of the Purchased Assets (other than for current Taxes not yet
due and payable).
 
Asset Purchase Agreement Page 27

--------------------------------------------------------------------------------







(g)            Seller is not a "foreign person" as that term is used in Treasury
Regulations Section 1.1445-2.
(h)            Seller is not, and has not been, a party to, or a promoter of, a
"reportable transaction" within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011-4(b).
Section 4.20   Products.  Section 4.20 of the Disclosure Schedule lists all of
the Products produced by Seller during the five (5) years preceding the Closing
Date.  Each product designed, developed, manufactured, made, produced, provided,
distributed, or sold by or on behalf of Seller or the Business ("Products") is
and has been, in compliance with (a) all requirements of Law, including all
applicable standards for quality and workmanship and (b) the terms and
conditions of the Contracts under which the Products have been sold. Except as
set forth on Section 4.20 of the Disclosure Schedules, Seller has no
Liabilities, whether based on strict liability, negligence, breach of warranty
(express or implied), breach of contract or otherwise, in respect of any Product
or other item sold by Seller prior to Closing.  All packaging, labeling,
branding and similar materials relating to the Products are, and have been, in
compliance with all requirements of Law.
Section 4.21   Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.
Section 4.22   Certain Business Relationships.  Except as set forth in Section
4.22 of the Disclosure Schedule, neither Seller nor any employee, director,
officer, shareholder, or other third party: (i) owns any property or right,
tangible or intangible, which is used in and material to the Business, (ii) has
any claim to or cause of action against Seller or the Purchased Assets, (iii)
owes any money or other thing of value to, or is owed any money or other thing
of value by, Seller, or (iv) otherwise is party to any Contract or relationship
relating to the Business.
Section 4.23   Full Disclosure.  No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.
 
Asset Purchase Agreement Page 28

--------------------------------------------------------------------------------







ARTICLE V
representations and warranties of buyer
Buyer represents and warrants to Seller that the statements contained in this
ARTICLE V are true and correct as of the date hereof and will be true and
correct as of the Closing Date.
Section 5.01   Organization of Buyer.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the Laws of the state of
Washington.
Section 5.02   Authority of Buyer.  Buyer has full entity power and authority to
enter into this Agreement and the other Transaction Documents to which Buyer is
a party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite entity action on the part of Buyer.
This Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms. When each other Transaction Document to which Buyer
is or will be a party has been duly executed and delivered by Buyer (assuming
due authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Buyer
enforceable against it in accordance with its terms.
Section 5.03   No Conflicts; Consents.  The execution, delivery and performance
by Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of formation, operating
agreement, or other organizational documents of Buyer; or (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Buyer in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.
Section 5.04   Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.
 
Asset Purchase Agreement Page 29

--------------------------------------------------------------------------------







Section 5.05   Sufficiency of Funds.  Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.
Section 5.06   Legal Proceedings.  There are no Actions pending or, to Buyer's
knowledge, threatened against or by Buyer that challenge or seek to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise or serve as a basis
for any such Action.
ARTICLE VI
covenants
Section 6.01   Conduct of Business Prior to the Closing.  From the date hereof
until the Effective Date, except as otherwise provided in this Agreement or
consented to in writing by Buyer (which consent shall not be unreasonably
withheld or delayed), Seller shall (a) conduct the Business in the ordinary
course of business consistent with past practice, including selling and
production practices, including producing and keeping  on hand sufficient
inventory to meet the reasonably foreseeable sales of the Business following the
Closing date; and (b) use its best efforts to maintain and preserve intact its
current Business organization, operations and franchise and to preserve the
rights, franchises, goodwill and relationships of its Employees, customers,
lenders, suppliers, regulators and others having relationships with the
Business.  From the Effective Date to the Closing Date, in addition to the
foregoing clauses (a) and (b), Seller shall keep Buyer reasonably apprised of
the cash flow needs of the Business and reasonably consult with Buyer regarding
material decisions related to the Business (even though in the ordinary course).
Section 6.02   Access to Information.  From the date hereof until the Closing,
Seller shall, (a) afford Buyer and its Representatives full and free access to
and the right to inspect all of the assets, premises, Books and Records,
Contracts and other documents and data related to the Business; (b) furnish
Buyer and its Representatives with such financial, operating and other data and
information related to the Business as Buyer or any of its Representatives may
reasonably request; and (c) instruct the Representatives of Seller to cooperate
with Buyer in its investigation of the Business. No investigation by Buyer or
other information received by Buyer shall operate as a waiver or otherwise
affect any representation, warranty or agreement given or made by Seller in this
Agreement.
 
Asset Purchase Agreement Page 30

--------------------------------------------------------------------------------







Section 6.03   Employees and Employee Benefits.
(a)            Seller shall terminate all Employees of the Business on or before
the Closing Date, and pay-out all accrued vacation or other benefits at and
through the Closing Date.  Seller will perform all obligations in connection
therewith or contemplated by this Agreement, including without limitation giving
any required notices under the WARN Act, any comparable state or local statutes,
or otherwise.  At Buyer's sole discretion, Buyer may offer employment, on an "at
will" basis, to any or all Employees of the Business.
(b)            Seller shall be solely responsible, and Buyer shall have no
obligations whatsoever for, any compensation or other amounts payable to any
Employee (or former Employee) of Seller, including, without limitation, hourly
pay, commission, bonus, salary, accrued vacations, fringe, pension, profit
sharing or other benefits, or severance pay payable to any Employee (or former
Employee) of Seller for any period relating to the service with Seller at any
time prior to the Closing Date and Seller shall pay all such amounts to all
entitled Employees on or prior to the Closing Date. In addition, Seller shall be
responsible for satisfying all Seller's other obligations to employees or former
employees on account of their employment or former employment by Seller,
including obligations, if any, for providing COBRA health plan continuation
coverage to former employees and their dependents if they are on COBRA health
plan continuation coverage on the day before the Closing Date and to employees
of Seller who are not employed by Buyer on the Closing Date and their
dependents; and performing any obligations required by the Fair Labor Standards
Act of 1938, the Equal Pay Act, applicable wage and hour laws, or any other
applicable laws.
(c)            Seller shall remain solely responsible for the satisfaction of
all claims for medical, dental, life insurance, health, accident, disability or
other benefits brought by or in respect of Employees (or former Employees) or
agents of Seller which claims relate to events occurring prior to the Closing
Date. Seller also shall remain solely responsible for all worker's compensation
claims of any Employees (or former Employees) or agents of Seller which relate
to events occurring prior to the Closing Date. Seller shall pay, or cause to be
paid, all such amounts to the appropriate persons as and when due.
(d)            Seller shall cooperate with Buyer for the interview and potential
hiring of the Key Employees, but Seller shall have no authority to extend or
promise offers of employment to any Employee.
(e)            Notwithstanding the foregoing, Buyer shall assume and be
responsible for the payment of the severance benefit of three (3) months' pay to
Rich Roberts under his employment agreement.
 
Asset Purchase Agreement Page 31

--------------------------------------------------------------------------------







Section 6.04   Confidentiality.  From and after the Closing, Seller shall hold,
and shall use its best efforts to cause its Representatives to hold, in
confidence any and all information, whether written or oral, concerning the
Business, except to the extent that Seller can show that such information (a) is
generally available to and known by the public through no fault of Seller or its
Representatives; or (b) is lawfully acquired by Seller or its Representatives
from and after the Closing from sources which are not prohibited from disclosing
such information by a legal, contractual or fiduciary obligation. If Seller or
any of its Representatives is compelled to disclose any information by judicial
or administrative process or by other requirements of Law, Seller shall promptly
notify Buyer in writing and shall disclose only that portion of such information
which Seller is advised by its counsel in writing is legally required to be
disclosed, provided that Seller shall use best efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information.  Seller will not terminate, release, or waive the
benefits of any confidentiality agreement or other provision protecting Seller's
confidential information, and hereby assigns to Buyer all rights to enforce
confidentiality provisions for the benefit of Seller as being for the benefit of
Buyer, and to the extent that the same are deemed or determined not be
enforceable by Buyer, Seller agrees to enforce the same in its own name for the
benefit of Buyer.  This Section 6.04 shall exclude any filings required to be
made by Seller with the Securities and Exchange Commission, including, but not
limited to, a Form 8-K.
Section 6.05   Seller Non-compete and Non-solicitation.
(a)            As used in this Section 6.05, all references to Seller shall mean
Seller, Julie Anderson, and Neil Fallon.  For two (2) years after the Closing
Date (the "Restricted Period"), Seller shall not directly or indirectly, (i)
engage in or assist others in engaging in the Restricted Business in the
Territory; (ii) have an interest in any Person that engages directly or
indirectly in the Restricted Business in the Territory in any capacity,
including as a partner, shareholder, member, officer, director, employee,
principal, agent, trustee or consultant; or (iii) cause, induce or encourage any
material actual or prospective client, customer, supplier or licensor of the
Business (including any existing or former client or customer of Seller and any
Person that becomes a client or customer of the Business after the Closing), or
any other Person who has a material business relationship with the Business, to
terminate or modify any such actual or prospective relationship.
(b)            During the Restricted Period, Seller shall not, directly or
indirectly:
(i)            hire or solicit (except pursuant to a general solicitation which
is not directed specifically to any such employees) any person who (x) is
offered employment by Buyer pursuant to Section 6.03(a), or (y) is or was
employed in the Business during the Restricted Period;
 
Asset Purchase Agreement Page 32

--------------------------------------------------------------------------------







(ii)            encourage any such employee to leave Buyer's employment; or
(iii)            hire any such employee who has left such employment.
Notwithstanding the foregoing provisions of this Subsection 6.05(b), nothing in
this Section 6.05(b) shall prevent Seller from hiring, after the expiration of
any non-competition periods set forth in any agreement between Buyer and such
employee, (i) any employee whose employment has been terminated by Buyer, or
(ii) after one year from the date of termination of employment, any employee
whose employment has been terminated by the employee.
(c)            If Seller breaches, or threatens to commit a breach of, any of
the provisions of this Section 6.05, Buyer shall have the following rights and
remedies, each of which rights and remedies shall be independent of the others
and severally enforceable, and each of which is in addition to, and not in lieu
of, any other rights and remedies available to Buyer under law or in equity:
(i)            the right and remedy to have such provision specifically enforced
by any court having jurisdiction (including but not limited through by
injunction, temporary restraining order or permanent restraining order), it
being acknowledged and agreed that any such breach or threatened breach may
cause irreparable injury to Buyer and that money damages may not provide an
adequate remedy to Buyer; and
(ii)            the right and remedy to recover from the Seller all monetary
damages suffered by Buyer as the result of any acts or omissions constituting a
breach of this Section 6.05.
(d)            Seller acknowledges that the restrictions contained in this
Section 6.05 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 6.05 should ever be adjudicated to
exceed the time, geographic, product or service or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
6.05 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.
 
Asset Purchase Agreement Page 33

--------------------------------------------------------------------------------







Section 6.06   Governmental Approvals and Consents.
(a)            Each party hereto shall, as promptly as possible, (i) make, or
cause or be made, all filings and submissions required under any Law applicable
to such party; and (ii) use best efforts to obtain, or cause to be obtained, all
consents, authorizations, orders and approvals from all Governmental Authorities
that may be or become necessary for its execution and delivery of this Agreement
and the performance of its obligations pursuant to this Agreement and the other
Transaction Documents. Each party shall cooperate fully with the other party in
promptly seeking to obtain all such consents, authorizations, orders and
approvals, and in preparing all necessary documents that the Seller must file
with the Securities and Exchange Commission. The parties hereto shall not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals.
(b)            Seller shall use best efforts to give all notices to, and obtain
all consents from, all third parties that are described in Section 4.03 of the
Disclosure Schedules.
Section 6.07   Public Announcements.  Except as required by Applicable Law,
prior to Closing, neither Seller nor Buyer shall make any public announcements
in respect of this Agreement or the transactions contemplated hereby or
otherwise communicate with any news media without the prior consent of the other
party.  Buyer acknowledges that Seller is a 34 Act reporting company and is
required to make public disclosure of its entry into this Agreement; provided
that the terms hereof shall not be disclosed prior to Closing without Buyer's
express consent.
Section 6.08   Collection of Accounts Receivable.  From and after the Closing,
if Seller receives or collects any funds relating to any Purchased Asset
(including but not limited to Accounts Receivable), Seller shall hold the same
in trust for the benefit of Buyer and remit any such funds to Buyer within five
(5) Business Days after receipt thereof.
Section 6.09   Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents shall be borne by the party obligated with respect thereto
absent a contrary allocation by agreement of the parties.  By way of example and
not limitation, Buyer shall be responsible for the payment of any sales or use
Taxes on purchased tangible personal property, and Seller shall pay any B&O or
similar gross receipts taxes to the extent applicable to the transactions
contemplated hereby.
 
Asset Purchase Agreement Page 34

--------------------------------------------------------------------------------







Section 6.10   Tax Clearance Certificates.  If requested by Buyer, Seller shall
notify all of the taxing authorities in the jurisdictions that impose Taxes on
Seller or where Seller has a duty to file Tax Returns of the transactions
contemplated by this Agreement in the form and manner required by such taxing
authorities, if the failure to make such notifications or receive any available
tax clearance certificate (a "Tax Clearance Certificate") could subject the
Buyer to any Taxes of Seller. If any taxing authority asserts that Seller is
liable for any Tax, Seller shall, in its sole discretion, have the right to
contest such potential Tax, until a resolution is reached, prior to paying any
amount of the Tax.
Section 6.11   Further Assurances.  Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the other Transaction Documents.  Without
limiting the foregoing, Seller specifically agrees to provide all documents and
consents necessary for the Seller's URL, domain name and other items associated
with or related to the Seller's website are transferred to Buyer.
Section 6.12   TTB Notice; Transition.  Promptly following the Closing, and in
any event within thirty (30) days thereafter, Buyer shall file a Brewer's Notice
with all required supplemental information with the TTB.  Buyer shall have the
right to conduct operations and report to the TTB following Closing using
Seller's TTB Brewer's Notice and filing numbers, and shall defend, indemnify,
and hold Seller harmless from and against any Losses in connection therewith.
Section 6.13   WSLCB Application; Transition. 
(a)            Seller consents to Buyer filing a WSLCB Addendum to its business
license application indicating that Buyer is applying to assume Seller's WSLCB
License.  Buyer shall submit such application promptly upon execution of this
Agreement and shall keep Seller reasonably apprised of the status of the
processing of such application.
(b)            As contemplated by Section 6.01 the general statement of intent
set forth in Section 2.10, Seller shall continue to operate the Business in the
ordinary course, but shall, to the maximum extent considering restrictions
imposed on the holder of a liquor license, reasonably consult with Buyer and
conduct the Business operations as Buyer directs.
(c)            Buyer shall have the right to have its employees on the Business
premises for training or oversight purposes, provided that such employees shall
have no authority to direct or control the operations of the Business prior to
the Closing.
 
Asset Purchase Agreement Page 35

--------------------------------------------------------------------------------







Section 6.14   Further Assurances.  Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the other Transaction Documents.  Without
limiting the foregoing, Seller specifically agrees to provide all documents and
consents necessary to record the transfer of the Intellectual Property Assets,
and for the Seller's URL, domain name and other items associated with or related
to the Seller's website are transferred to Buyer.
ARTICLE VII
conditions to closing
Section 7.01   Conditions to Obligations of All Parties.  The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:
(a)            No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the transactions contemplated by this Agreement
illegal, otherwise restraining or prohibiting consummation of such transactions
or causing any of the transactions contemplated hereunder to be rescinded
following completion thereof.
(b)            Seller shall have received all consents, authorizations, orders
and approvals from the Governmental Authorities referred to in Section 4.03 in
each case, in form and substance reasonably satisfactory to Buyer, and no such
consent, authorization, order and approval shall have been revoked.
(c)            The landlord under the Lease Agreements shall have given its
consent to the assignment of such Lease Agreements to Buyer and the assumption
of the obligations thereunder by Buyer, which shall include a release of Neil
Fallon from any personal guarantees under the Lease Agreements.
Section 7.02   Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer's written waiver, at or prior to the Closing, of each
of the following conditions:
(a)            The representations and warranties of Seller contained in this
Agreement shall be true and correct in all respects on and as of the date hereof
and on and as of the Closing Date with the same effect as though made at and as
of such date (except those representations and warranties that address matters
only as of a specified date, the accuracy of which shall be determined as of
that specified date in all respects).
 
Asset Purchase Agreement Page 36

--------------------------------------------------------------------------------







(b)            Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.
(c)            No Action shall have been commenced against Buyer or Seller that
could reasonably be expected to prevent the Closing. No injunction or
restraining order shall have been issued by any Governmental Authority, and be
in effect, which restrains or prohibits any transaction contemplated hereby.
(d)            All approvals, consents and waivers that are listed on Section
4.03 of the Disclosure Schedules shall have been received, and executed
counterparts thereof in form satisfactory to Buyer in its sole discretion shall
have been delivered to Buyer at or prior to the Closing.
(e)            Seller shall have delivered to Buyer duly executed counterparts
to the Transaction Documents (other than this Agreement) and such other
documents and deliveries set forth in Section 3.02(b).
(f)            From the date of this Agreement, there shall not have occurred
any Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.
(g)            Buyer shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Seller, that each of the conditions
set forth in Section 7.02(a) and Section 7.02(b) have been satisfied (the
"Seller Closing Certificate").
(h)            Buyer shall have received a certificate of Seller certifying that
attached thereto are true and complete copies of all actions adopted by the 
Seller authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents by Seller, the persons authorized to sign this
Agreement, the Transaction Documents and the other documents to be delivered
hereunder and thereunder on behalf of Seller, and the consummation of the
transactions contemplated hereby and thereby by Seller, and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby and thereby
(i)            WSLCB shall have approved Buyer's assumption of Seller's WSLCB
License and issued a corresponding license in Buyer's name to operate the
Business from and after the Closing (the "WSLCB Condition").
(j)            Seller shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.
 
Asset Purchase Agreement Page 37

--------------------------------------------------------------------------------







(k)            Buyer shall have received an opinion of Seller's counsel, in form
reasonably satisfactory to Buyer, that Seller is duly formed, validly existing
and in good standing, that the Transaction Documents have been duly authorized
by all necessary corporate action of Seller, and that the Transaction Documents
are valid and binding obligations of Seller enforceable in accordance with their
terms, all subject to typical and customary assumptions, qualifications,
limitations, and exclusions.
Section 7.03   Conditions to Obligations of Seller.  The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Seller's written waiver, at or prior to the Closing, of
each of the following conditions:
(a)            The representations and warranties of Buyer contained in this
Agreement shall be true and correct in all respects on and as of the date hereof
and on and as of the Closing Date with the same effect as though made at and as
of such date.
(b)            Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.
(c)            No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.
(d)            Buyer shall have delivered to Seller duly executed counterparts
to the Transaction Documents (other than this Agreement) and such other
documents and deliveries set forth in Section 3.02(b).
(e)            Seller shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Buyer, that each of the conditions
set forth in Section 7.03(a) and Section 7.03(b) have been satisfied (the "Buyer
Closing Certificate").
(f)            Seller shall have received a certificate of an officer  of Buyer
company certifying that attached thereto are true and complete copies of all
resolutions needed to evidence the Buyer's authority to execute, deliver and
perform under this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby.
(g)            Buyer shall have delivered to Seller such other documents or
instruments as Seller reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.
 
Asset Purchase Agreement Page 38

--------------------------------------------------------------------------------







(h)            Buyer shall have assumed, and shall have delivered to Seller the
release of Seller from any further obligation under the Pinnacle Obligations,
executed by the holder thereof.
ARTICLE VIII
indemnification
Section 8.01   Survival.  Subject to the limitations and other provisions of
this Agreement, the representations, warranties and covenants contained herein
shall survive the Closing indefinitely or for the period explicitly specified
therein.
Section 8.02   Indemnification By Seller.  Subject to the other terms and
conditions of this ARTICLE VIII, Seller shall indemnify and defend Buyer and its
Representatives (collectively, the "Buyer Indemnitees") against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnitees based upon, arising out of, with respect to or by reason of:
(a)            any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement, the other Transaction
Documents or in any certificate or instrument delivered by or on behalf of
Seller pursuant to this Agreement;
(b)            any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement, the other
Transaction Documents or any certificate or instrument delivered by or on behalf
of Seller pursuant to this Agreement;
(c)            any Excluded Asset or any Excluded Liability;
(d)            any Third Party Claim based upon, resulting from or arising out
of Seller's ownership or operation of the Business or the Purchased Assets on or
prior to the Closing Date, other than any Assumed Liability; or
(e)            any Liabilities related to any business operations of Seller
other than the Business, whether arising before or after the date of this
Agreement or the Closing Date.
Section 8.03   Indemnification By Buyer.  Subject to the other terms and
conditions of this ARTICLE VIII, Buyer shall indemnify and defend Seller and its
Representatives (collectively, the "Seller Indemnitees") against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Seller
Indemnitees based upon, arising out of, with respect to or by reason of:
 
Asset Purchase Agreement Page 39

--------------------------------------------------------------------------------







(a)            any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement;
(b)            any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement;
(c)            any liability related to or created by having Buyer's employees
present on the Business premises prior to the Closing, except to the extent
caused by Seller's negligence; or
(d)            subject to the Closing having occurred, (i) any Assumed
Liability, (ii) any Third Party Claim based upon, resulting from or arising out
of the operation of the Business or the Purchased Assets between the Effective
Date and the Closing Date (unless and except to the extent caused by Seller's
negligence or breach of this Agreement); or (iii) any Third Party Claim based
upon, resulting from or arising out of Buyer's use of Seller's WSLCB
micro-brewery, direct shipment receiver and tavern-beer/wine license number
406726 ("Seller's WSLCB License") on or after the Closing Date.
Section 8.04   Indemnification Procedures.  The party making a claim under this
ARTICLE VIII is referred to as the "Indemnified Party", and the party against
whom such claims are asserted under this ARTICLE VIII is referred to as the
"Indemnifying Party".
 
Asset Purchase Agreement Page 40

--------------------------------------------------------------------------------







(a)            Third Party Claims. If any Indemnified Party receives notice of
the assertion or commencement of any Action made or brought by any Person who is
not a party to this Agreement or a Representative of the foregoing (a "Third
Party Claim") against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party reasonably prompt
written notice thereof, but in any event not later than 30 calendar days after
receipt of such notice of such Third Party Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party's
expense and by the Indemnifying Party's own counsel, and the Indemnified Party
shall cooperate in good faith in such defense; provided, that if the
Indemnifying Party is Seller, such Indemnifying Party shall not have the right
to defend or direct the defense of any such Third Party Claim that (x) is
asserted directly by or on behalf of a Person that is a supplier or customer of
the Business, (y) seeks an injunction or other equitable relief against the
Indemnified Party or (z) may, in the judgment of the Indemnified Party, impact
the future prospects or reputation of the Indemnified Party's business. In the
event that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.04(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party's right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required.
 
Asset Purchase Agreement Page 41

--------------------------------------------------------------------------------







If the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
8.04(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available (subject to the provisions of Section 6.04) records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party, management employees
of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.
(b)            Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 8.04(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within 10 days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 8.04(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).
 
Asset Purchase Agreement Page 42

--------------------------------------------------------------------------------







(c)            Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a "Direct Claim") shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party's investigation by giving such information and assistance
(including access to the Indemnified Party's premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty (30) day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.
(d)            Cooperation. Upon a reasonable request by the Indemnifying Party,
each Indemnified Party seeking indemnification hereunder in respect of any
Direct Claim, hereby agrees to consult with the Indemnifying Party and act
reasonably to take actions reasonably requested by the Indemnifying Party in
order to attempt to reduce the amount of Losses in respect of such Direct Claim.
Any costs or expenses associated with taking such actions shall be included as
Losses hereunder.
 
Asset Purchase Agreement Page 43

--------------------------------------------------------------------------------







Section 8.05   Payments.  Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this ARTICLE VIII, the
Indemnifying Party shall satisfy its obligations within thirty (30) days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such thirty (30) day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to the date such
payment has been made at a rate per annum equal to the lesser of the highest
rate allowed by law or twelve percent (12%). Such interest shall be calculated
daily on the basis of a 365 day year and the actual number of days elapsed. 
Additionally, if any delay in payment or satisfaction of the underlying Loss or
Liability causes the Indemnified Party to incur further Loss or Liabilities,
then the Indemnifying Party shall be obligated to pay such costs or obligations
and/or indemnify the Indemnified Party from and against the same.
Section 8.06   Tax Treatment of Indemnification Payments.  All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.
Section 8.07   Effect of Investigation; Materiality.  The representations,
warranties and covenants of the Indemnifying Party, and the Indemnified Party's
right to indemnification with respect thereto, shall not be affected or deemed
waived by reason of any investigation made by or on behalf of the Indemnified
Party (including by any of its Representatives) or by reason of the fact that
the Indemnified Party or any of its Representatives knew or should have known
that any such representation or warranty is, was or might be inaccurate or by
reason of the Indemnified Party's waiver of any condition set forth in Section
7.02 or Section 7.03, as the case may be. For purposes of this ARTICLE VIII, any
inaccuracy in or breach of any representation or warranty shall be determined
without regard to any materiality, Material Adverse Effect or other similar
qualification contained in or otherwise applicable to such representation or
warranty.
 
Asset Purchase Agreement Page 44

--------------------------------------------------------------------------------







ARTICLE IX
termination
Section 9.01   Termination.  This Agreement may be terminated at any time prior
to the Closing:
(a)            by the mutual written consent of Seller and Buyer;
(b)            by Buyer by written notice to Seller if:
(i)            Buyer is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy or failure has not been cured by
Seller within 10 days of Seller's receipt of written notice of such breach from
Buyer; or
(ii)            any of the conditions set forth in Section 7.01 or Section 7.02
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by the Outside Closing Date, unless such failure shall be due
to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;
(c)            by Seller by written notice to Buyer if:
(i)            Seller is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy or failure has not been cured by
Buyer within ten days of Buyer's receipt of written notice of such breach from
Seller; or
(ii)            any of the conditions set forth in Section 7.01 or Section 7.03
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by the Outside Closing Date, unless such failure shall be due
to the failure of Seller to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing; or
 
Asset Purchase Agreement Page 45

--------------------------------------------------------------------------------

 
 
(d)            by Buyer or Seller in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Authority shall have
issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement or refusing to allow Buyer to assume Seller's
WSLCB License, and such Governmental Order shall have become final and
non-appealable.
Section 9.02   Effect of Termination.  In the event of termination of this
Agreement in accordance with this Agreement, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:
(a)            as set forth in this ARTICLE IX and Section 6.04 and ARTICLE X
hereof; and
(b)            that nothing herein shall relieve any party hereto from liability
for any willful breach of any provision hereof.
ARTICLE X
miscellaneous
Section 10.01   Expenses.  Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
Section 10.02   Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):
 


Asset Purchase Agreement Page 46

--------------------------------------------------------------------------------









If to Buyer
 
 
 
 
 
 
With a copy to:
 
AmBrew, LLC
610 Pacific Avenue
Tacoma, WA  98402610 Pacific Ave.
253-284-5601_____________________________
Attn: Brent Hall, Co-Manager
E-mail: ____________________
 
Mario D. Parisio
Harlowe & Falk LLP
One Tacoma Avenue North, Suite 300
Tacoma, WA 98403
mparisio@harlowefalk.com
   
If to Seller
 
 
 
 
 
With a copy to:
 
 
American Brewing Company, Inc.
180 W. Dayton St., Warehouse 102
Edmonds, WA 98020
Attn: Neil Fallon, President
E-mail: neil@americanbrewing.com
 
Ken Bart
Bart and Associates, LLC
8400 East Prentice Avenue, Suite 1500
Greenwood Village, CO 80111
kbart@kennethbartesq.com
 
If to Seller Principals
Neil Fallon
6728 37th St. Ct. W
University Place, WA  98466
 
Julie Anderson
6726 37th St. Ct. W
University Place, WA  98466
 

 

 
Asset Purchase Agreement Page 47

--------------------------------------------------------------------------------







Section 10.03   Interpretation.  For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; (b) the word "or" is not exclusive; and (c) the
words "herein," "hereof," "hereby," "hereto" and "hereunder" refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
Section 10.04   Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
Section 10.05   Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
Section 10.06   Entire Agreement.  This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.
 
Asset Purchase Agreement Page 48

--------------------------------------------------------------------------------









Section 10.07   Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed; provided, however,
that prior to the Closing Date, Buyer may, without the prior written consent of
Seller, assign all or any portion of its rights under this Agreement to one or
more of its direct or indirect wholly-owned subsidiaries.
Section 10.08   No Third-party Beneficiaries.  Except as provided in ARTICLE
VIII, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
Section 10.09   Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
Section 10.10   Governing Law; Jurisdiction; Service of Process; Waiver of Jury
Trial.
(a)            This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Washington without giving effect to any
choice or conflict of law provision or rule that would cause the application of
Laws of any jurisdiction other than those of the State of Washington.
 
Asset Purchase Agreement Page 49

--------------------------------------------------------------------------------









(b)            ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE WESTERN
DISTRICT OF WASHINGTON OR THE COURTS OF THE STATE OF WASHINGTON IN SNOHOMISH
COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
(c)            Buyer and Seller, each for itself and its successors and assigns,
waives any right to a trial by jury in any litigation brought with respect to
this Agreement or any term or provision hereof.
Section 10.11   Specific Performance.  The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
Section 10.12   Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.


[SIGNATURE PAGE FOLLOWS]
 
 
Asset Purchase Agreement Page 50

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.


SELLER:  AMERICAN BREWING COMPANY, INC.
         
By:
Name:
Neil Fallon
Its:
President
    
BUYER:  AMBREW, LLC
         
By:
Name:
Brent Hall
Its:
Co-Manager
         
By:
Name:
Steve Navarro
Its:
Co-Manager
    
INDIVIDUALLY – AS TO SECTION 6.05 ONLY
    
      Neil Fallon
         
      Julie Anderson
 







LIST OF EXHIBITS


Exhibit A – Tangible Personal Property Listing
Exhibit B – Assumed Liabilities Detail
Exhibit C – Advance Deposit/Interim Finance Agreement
Exhibit D – License for use of name
Exhibit E – Bill of Sale
Exhibit F – Assignment and Assumption Agreement (Contracts)
Exhibit G – Assignment and Assumption of Lease-Production
Exhibit H – Assignment and Assumption of Lease-Warehouse
 
 
 
Asset Purchase Agreement Page 51

--------------------------------------------------------------------------------